



EXHIBIT 10.58


BRADY CORPORATION
RESTRICTED STOCK UNIT AGREEMENT


Upon management’s recommendation, the Management Development and Compensation
Committee (the “Committee”) of the Brady Corporation Board of Directors has
awarded to _______________ (“Employee”) a restricted stock unit award effective
_______________, 20__, pursuant to the terms of the Brady Corporation 2017
Omnibus Incentive Plan (the “Plan”). The Corporation’s records shall be the
official record of the grant described herein and, in the event of any conflict
between this description and the Corporation’s records, the Corporation’s
records shall control.


1.
Number of Units



This Restricted Stock Unit Award applies to X,XXX Shares of the presently
authorized Class A Nonvoting Common Stock of the Corporation, $.01 par value
(the “Restricted Stock Units”). The Restricted Stock Units granted under this
Agreement are units that will be reflected in a book account maintained by the
Corporation until they become vested or have been forfeited.


2.
Service Vesting Requirement



The vesting of this Award (other than pursuant to accelerated vesting in certain
circumstances as provided in Section 3 below) shall be subject to the
satisfaction of the condition set forth in Section 2(a) below:


(a)
Vesting. The Award shall be subject to the following service vesting
requirement. If the Employee continues in employment through the vesting dates
listed below, the Restricted Stock Units shall be vested as listed in the
following table:





Vesting Date
Cumulative Percentage of
Vested Restricted Stock Units
 
 
 
 
 
 
 
 



(b)
Forfeiture of Restricted Stock Units. Except as provided in Section 3, if the
Employee terminates employment prior to the satisfaction of the vesting
requirements set forth in Section 2(a) above, any unvested Restricted Stock
Units shall immediately be forfeited. The period of time during which the
Restricted Stock Units covered by this Award are forfeitable is referred to as
the “Restricted Period.”








--------------------------------------------------------------------------------





3.
Accelerated Vesting.



Notwithstanding the terms and conditions of Section 2 hereof:


(a)
in the event of the termination of the Employee’s employment with the
Corporation (and any Affiliate) prior to the end of the Restricted Period due to
(i)death or Disability, the Restricted Stock Units shall become fully vested,
and (ii) retirement (after age 60 with five years of employment with the
Corporation or an Affiliate), the Restricted Stock Units shall continue to vest
as provided in Section 2 hereof



(b)
In the event of a Change in Control (as defined in Exhibit A), all restrictions
imposed on any then-outstanding Restricted Stock Units shall terminate such that
any Restricted Stock Units shall become fully vested immediately prior to the
Change in Control (as defined in Exhibit A). No event described in Section 13.05
of the Plan shall cause the Restricted Stock Units to become unrestricted and
fully vested unless such event is a Change in Control (as defined in Exhibit A).



4.
No Dividends



No dividends will be paid or accrued on any Restricted Stock Units prior to the
issuance of the Shares.


5.
Settlement of Restricted Stock Units.



As soon as practicable after Restricted Stock Units become vested, the Company
shall deliver to the Employee one Share for each Restricted Stock Unit which
becomes vested.


6.
Transfer Restrictions



This Award is non-transferable and may not be assigned, pledged or hypothecated
and shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Restricted Stock Units
shall be forfeited.


7.
Withholding Taxes



The Corporation may require, as a condition to the issuance of a stock
certificate, that the Employee concurrently pay to the Corporation (either in
cash or, at the request of Employee, but subject to such rules and regulations
as the Administrator may adopt from time to time, in Shares of Delivered Stock)
the entire amount or a portion of any taxes which the Corporation is required to
withhold by reason of the lapse of stock restrictions, in such amount as the
Administrator or the Corporation in its discretion may determine. If and to the
extent that withholding of any federal, state or local tax is required in
connection with the lapse of stock restrictions, the Employee may, subject to
such rules and regulations as the Corporation may adopt from time to time, elect
to have the Corporation hold back from the Shares to be issued upon the lapse of
stock restrictions, Shares, the Fair Market Value of which is to be applied to
the Employee's withholding obligations; provided that the Shares withheld may
not have a Fair Market Value exceeding the maximum statutory tax rates in the





--------------------------------------------------------------------------------





Employee’s applicable jurisdictions.


8.
Death of Employee



If the Restricted Stock Units shall vest upon the death of the Employee, the
Shares shall be issued and paid to the estate of the Employee unless the
Corporation shall have theretofore received in writing a beneficiary
designation, in which event they shall be issued and paid to the designated
beneficiary.


9.
Confidentiality, Non-Solicitation and Non-Compete



As consideration for the grant of this Award, Employee agrees to, understands
and acknowledges the following:


(a)
During Employee's employment with the Corporation and its Affiliates (the
"Company"), the Company will provide Employee with Confidential Information
relating to the Company, its business and clients, the disclosure or misuse of
which would cause severe and irreparable harm to the Company. During Employee’s
employment with Company, and for a two (2)-year period thereafter, Employee
agrees not to use or disclose Company’s Confidential Information except as
necessary in executing Employee’s duties for Company. Employee shall keep
Confidential Information constituting a trade secret under applicable law
confidential for so long as such information constitutes a trade secret (i.e.,
protection as to trade secrets shall not necessarily expire at the end of the
two (2)-year period). Employee agrees that all Confidential Information is and
shall remain the sole and absolute property of the Company. Upon the termination
of Employee's employment with the Company for any reason, Employee shall
immediately return to the Company all documents and materials that contain or
constitute Confidential Information, in any form whatsoever, including but not
limited to, all copies, abstracts, electronic versions, and summaries thereof.
As to any electronically stored copies of Confidential Information, Employee
shall contact their supervisor or Company’s General Counsel to discuss the
proper method for returning such items. Employee hereby consents and agrees that
Company may access any of Employee’s personal computers and other electronic
storage devices (including personal phones) and any electronic storage accounts
(such as dropbox) so as to allow Company to ascertain the presence of Company’s
Confidential Information and how such information has been used by Employee and
to remove any such items from such devices and accounts. Employee further agrees
that, without the written consent of the Chief Executive Officer of the
Corporation or, in the case of the Chief Executive Officer of the Corporation,
without the written approval of the Board of Directors of the Corporation,
Employee will not disclose, use, copy or duplicate, or otherwise permit the use,
disclosure, copying or duplication of any Confidential Information of the
Company, other than in connection with the authorized activities conducted in
the course of Employee's employment with the Company. Employee agrees to take
all reasonable steps and precautions to prevent any unauthorized disclosure,
use, copying or duplication of Confidential Information. For purposes of this
Agreement, Confidential Information means any and all financial, technical,
commercial or other information concerning the business and affairs of the
Company that is confidential and proprietary to the Company, including without
limitation,



(i)
information relating to the Company’s past and existing customers and vendors
and






--------------------------------------------------------------------------------





development of prospective customers and vendors, including specific customer
product requirements, pricing arrangements, payments terms, customer lists and
other similar information;


(ii)
inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company;



(iii)
the Company’s proprietary programs, processes or software, consisting of but not
limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;



(iv)
the subject matter of the Company’s patents, design patents, copyrights, trade
secrets, trademarks, service marks, trade names, trade dress, manuals, operating
instructions, training materials, and other industrial property, including such
information in incomplete stages of design or research and development; and



(v)
other confidential and proprietary information or documents relating to the
Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential.



(vi)
Confidential Information does not include information which: (i) is already
available to the public without wrongful act or breach by Employee; (ii) becomes
available to the public through no fault of Employee; or (iii) is required to be
disclosed pursuant to a court order or order of government authority, provided
that Employee promptly notifies Company of such request so Company may seek a
protective order



(b)
Post-Employment Customer Non-Solicitation Agreement. For one (1) year following
Employee’s separation from Company, Employee will not contact-or support others
in contacting-customers of Company with whom Employee had business contact
during the last two (2) years of Employee’s employment with Company, for the
purpose of selling or providing products or services competitive with those
offered by Company (“Competitive Products”). “Competitive Products” shall mean
products and services competitive with those products and services for which
Employee was responsible during the last two (2) years of Employee’s employment
with Company.



(c)
Post-Employment Non-Solicitation Agreement Based Upon Customer Knowledge. For
one (1) year following Employee’s separation from Company, Employee will not
contact-or support others in contacting-customers of Company about whom Employee
possesses Confidential Information or for whom Employee supervised others in
serving during the last two (2) years of Employee’s employment with Company, for
the purpose of selling or providing products or services competitive with those
offered by Company (“Competitive Products”). “Competitive Products” shall mean
products and services competitive with those products and services for which
Employee was responsible during the last two (2) years of Employee’s employment
with Company.








--------------------------------------------------------------------------------





(d)
Post-Employment Non-Compete Agreement. For one (1) year following Employee’s
separation from Company, Employee will not, directly or indirectly, within the
Restricted Territory, provide services similar to any of those Employee provided
to Company during the last two (2) years of Employee’s employment with Company
to a competitor of Company or a person or entity preparing to compete with
Company. If Employee’s services to Company during their last two (2) years of
employment were limited to particular subsidiaries or affiliates (Tricor Direct,
Inc., Precision Dynamics Corporation, etc.) or divisions (WPS, IDS, PDC, etc.),
then the term “competitor” as used in this paragraph will be limited to
competitors of all such subsidiaries, affiliates, and divisions. "Restricted
Territory" shall mean the territories and regions to which Employee was assigned
during the last year of their employment with Company. If Employee was not
responsible for particular territories or regions during their last year of
employment, then "Restricted Territory" shall instead be defined as the country
in which Employee primarily worked for Company during the last year of their
employment.



(e)
Post-Employment Restriction on Working With Competitive Products. For one (1)
year following Employee’s separation from Company, Employee will not, work in
the development, design, modification, improvement, or creation of products or
services competitive with any products or services with which Employee was
involved in the development, design, modification, improvement or creation for
Company during the last two (2) years of Employee’s employment.



(f)
Post-Employment Restriction on Advising Investors. For one (1) year following
Employee’s separation from Company, Employee will not, directly or indirectly,
advise a private equity firm or other investor regarding buying, investing in,
or divesting from Company or any of its competitors.



(g)
Post-Employment Restriction on Soliciting Employees. For one (1) year following
Employee’s separation from Company, Employee will not solicit or encourage Key
Employees of Company to provide services to a competitor of Company or to
otherwise terminate their relationship with Company. “Key Employees” are
employees or contractors whom Employee supervised, who supervised Employee, or
with whom Employee had significant business contact during Employee’s last year
of employment with Company and who work for or serve Company as an engineer,
manager, executive, sales employee, professional, or director.



(h)
Duty of Loyalty and Related Obligations. Employee acknowledges and agrees that
Employee owes Company a duty of loyalty while employed by Company. During
Employee’s employment with Company, Employee agrees not to take action that will
harm Company, such as, encouraging employees, vendors, suppliers, contractors,
or customers to terminate their relationships with Company, usurping a business
opportunity from Company, engaging in conduct that would injure Company’s
reputation, providing services or assistance to a competitive enterprise, or
otherwise competing with Company.



(i)
Non-Disparagement and Social Media. Employee agrees not to disparage Company or
any of its officers, directors, or employees on social media, on any public
platform, or to persons external to Company when such comments have the
potential to harm Company (i.e., making disparaging comments about Company to
distributors, customers, suppliers, etc.).








--------------------------------------------------------------------------------





(j)
Other Business Relationships. Employee agrees, for a one (1)-year period
following Employee’s separation from Company, not to encourage or advise any
vendors, suppliers, or others possessing a business relationship with Company to
terminate that relationship or to otherwise modify that relationship to
Company’s detriment.



(k)
Employee acknowledges and agrees that compliance with this Section 9 is
necessary to protect the Company, and that a breach of any of this Section 9
will result in irreparable and continuing damage to the Company for which there
will be no adequate remedy at law. In the event of a breach of this Section 9,
or any part thereof, the Company, and its successors and assigns, shall be
entitled to injunctive relief and to such other and further relief as is proper
under the circumstances. The Company shall institute and prosecute proceedings
in any Court of competent jurisdiction either in law or in equity to obtain
damages for any such breach of this Section 9, or to enjoin Employee from
performing services in breach of Section 9. Employee hereby agrees to submit to
the jurisdiction of any Court of competent jurisdiction in any disputes that
arise under this Agreement.



(l)
Employee further agrees that, in the event of a breach of this Section 9, the
Corporation may elect to recover all or part of the value of any amounts
previously paid or payable or any Shares (or the value of any Shares) delivered
or deliverable to Employee pursuant to any Company bonus program, this
Agreement, and any other Company plan or arrangement.



(m)
Employee agrees that the terms of this Section 9 shall survive the termination
of Employee's employment with the Company.



(n)
EMPLOYEE HAS READ THIS SECTION 9 AND AGREES THAT THE CONSIDERATION PROVIDED BY
THE CORPORATION IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON EMPLOYEE'S ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.



10.
Clawback



This Award is subject to the terms of the Corporation's recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of Awards or any Shares or other cash or
property received with respect to the Awards (including any value received from
a disposition of the Shares acquired upon payment of the Awards).


11.
Provisions of Plan Controlling



This Award is subject in all respects to the provisions of the Plan. In the
event of any conflict between any provisions of this Award and the provisions of
the Plan, the provisions of the Plan shall control, except to the extent the
Plan permits the Committee to modify the terms of an Award grant and has done so
herein. Terms defined in the Plan where used herein shall have the meanings as
so defined. Employee acknowledges receipt of a copy of the Plan.


12.
Wisconsin Contract






--------------------------------------------------------------------------------







This Award has been granted in Wisconsin and shall be construed under the laws
of that state.


13.
Severability



Wherever possible, each provision of this Award will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
hereof is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions hereof. A court of competent jurisdiction is expressly
authorized to modify overbroad provisions so as to make them enforceable to the
maximum extent permitted by law and is further authorized to strike whole
provisions that cannot be so modified.


14.
At-Will Employment



Nothing in this Agreement is intended to change Employee’s status as an at-will
employee. Employee understands that Employee is an at-will employee and that
Employee’s employment can be terminated at any time, with or without notice or
cause, by either Employee or Corporation.


15.
Notice of Immunity



In accordance with the Defend Trade Secrets Act, Employee is hereby advised
that:


An individual shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Corporation has granted this Award as of the day and
year first above written.




BRADY CORPORATION


By: J. MICHAEL NAUMAN
Name: J. Michael Nauman
Its: President and Chief Executive Officer


EMPLOYEE'S ACCEPTANCE


I, _______________    (“Employee”), hereby accept the foregoing Award and agree
to the terms and conditions thereof, including the restrictions contained in
Section 9 of this Agreement.


EMPLOYEE:


Signature: _______________
Print Name: _______________

















--------------------------------------------------------------------------------





EXHIBIT A


Change in Control Definition


A “Change in Control” means the occurrence of any one of the following events:


(a)A direct or indirect acquisition by an individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of voting securities of
the Company where such acquisition causes any such Person to own more than 50%
of the combined voting power of the Company’s voting securities entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following shall not be deemed to
result in a Change in Control, (i) any acquisition or holding by the members of
the family of William H. Brady Jr. and their descendants or trusts for their
benefit, and the William H. Brady III Living Trust, (ii) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (iii) any acquisition by the Company or a
wholly owned Subsidiary, (iv) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any entity controlled
by the Company, (v) any underwriter temporarily holding securities pursuant to
an offering of such securities, or (vi) any acquisition by any entity pursuant
to a transaction which complies with clauses (i), (ii) and (iii) of subsection
(c) of this definition; or


(b)A change in the composition of the Board such that the individuals who, as of
August 1, 2016, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute a majority of the Board; provided, however, that any
individual who becomes a member of the Board subsequent to August 1, 2016, whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of a majority of those individuals then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board;
provided, further, however, that a director who has been approved by members of
the family of William H. Brady Jr. and their descendants or trusts for their
benefit, and the William H. Brady III Living Trust while they beneficially own
collectively more than 50% of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors shall be deemed to be an Incumbent Director; or


(c)Approval by the shareholders of the Company and the subsequent consummation
of a reorganization, merger or consolidation (a “Business Combination”), in each
case, unless, following such Business Combination: (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the total number of outstanding shares of both Class A Common Stock and Class B
Common Stock (the “Outstanding Company Common Stock”) and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries); (ii) no Person (excluding any employee benefit plan (or





--------------------------------------------------------------------------------





related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, fifty percent (50%) or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination; and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination, or


(d)Approval by the shareholders of the Company and the subsequent consummation
of
(i) a complete liquidation or dissolution of the Company or (ii) the sale or
other disposition of all or substantially all of the assets of the Company,
unless the sale or other disposition is to a corporation, with respect to which
following such sale or other disposition, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
total number of outstanding shares of both Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of such other corporation, (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation) beneficially owns, directly or indirectly, fifty percent (50%) or
more of, respectively, the then outstanding shares of common stock of such
corporation or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the sale or other disposition, and (C) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such sale or other disposition of assets of
the Company or were elected, appointed or nominated by the Board.




Notwithstanding the foregoing, for purposes of any Award subject to Section 409A
of the Code, no Change in Control shall deemed to have occurred upon an event
described in this definition unless the event constitutes a change in ownership
of the Company, a change in effective control of the Company, a change in
ownership of a substantial portion of the Company’s assets, each under Section
409A of the Code or otherwise constitutes a change on control within the meaning
of Section 409A of the Code; provided, however, if the Company treats an event
as a Change in Control that does not meet the requirements of Section 409A of
the Code, such Award shall be paid when it would otherwise have been paid but
for the Change in Control.





